MEMORANDUM OPINION
BUSSEY, Judge.
June Maxine Jones was charged, tried and convicted in the Municipal Criminal Court of The City of Tulsa, Oklahoma, for a violation of 21 O.S. § 1731 (Larceny of merchandise from retailer or wholesaler). On the 28th day of October, 1968, judgment and sentence was pronounced in accordance with the verdict of the jury, assessing punishment at a $50.00 fine and 6 days imprisonment, which said imprisonment was suspended in accordance with the recommendation .of the jury. Thereafter, an attempted appeal was filed in this Court on the 4th day of February, 1969, and this matter was submitted on the briefs of the respective parties on the 25th day of April, 1969.
*750At the outset we observe that the record fails to reflect that there was written notice of intention to appeal and request for case made filed at the time of rendition of judgment and sentence, or within 10 days thereafter, and that this case is not properly before us.
Notwithstanding this, after careful examination of the record we have concluded that were the case properly before us, the evidence, although conflicting, supports the verdict of the jury and the record is free of any error which would justify modification or reversal.
For the reasons above set forth, the appeal is dismissed, and the Clerk of this Court is directed to issue the mandate forthwith.
BRETT, P. J., and NIX, J., concur.